     Case 4:21-cv-00045-WTM-CLR Document 4 Filed 05/18/21 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT FOR
                   THE SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION


JEROME DAVIS,


      Plaintiff,

V.                                             CASE NO. CV421-045


CHATHAM COUNTY     DETENTION   CENTER
and SHERIFF JOHN WILCHER,


      Defendants.




                                 ORDER


      Before the Court is the Magistrate Judge's April 14, 2021,

Report and Recommendation (Doc. 3), to which Plaintiff has not

filed objections. After a careful de novo review of the record,

the report and recommendation is ADOPTED as the Court's opinion in

this case. Plaintiff's complaint is DISMISSED WITHOUT PREJUDICE.

The Clerk of Court is DIRECTED to close this case.


     SO ORDERED this             day of May 2021.



                                   WILLIAM T. MOORE, JR.
                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN   DISTRICT OF GEORGIA
